305 N.Y. 641 (1953)
In the Matter of John S. Billingslea et al., Appellants,
v.
Joseph D. McGoldrick, as State Rent Administrator, Respondent, and Hotel Wellington, Inc., Intervener, Respondent.
Court of Appeals of the State of New York.
Argued March 2, 1953.
Decided April 16, 1953
David P. Siegel for appellants.
Robert H. Schaffer and Emory Gardiner for respondent.
Charles W. Merritt for intervener-respondent.
Concur: LEWIS, CONWAY, DESMOND, DYE, FULD and FROESSEL, JJ. LOUGHRAN, Ch. J., deceased.
Order affirmed, with costs; no opinion.